Exhibit 10.3

 

[g45331ko01i001.gif]

 

815 Chestnut Street · North Andover, MA · 01845-6098 · Tel. (978) 688-1811

 

February 11, 2015

 

Mario Sanchez

7711 E Plymouth
Mesa, AZ 85207

 

Re:                             Amended Separation Agreement

 

Dear Mario:

 

This letter is to record the mutual agreements reached regarding the termination
of your employment due to your resignation.

 

This amended letter agreement replaces and supersedes the letter agreement
provided to you on February 9, 2016.  Pursuant to Paragraph 5(b), the
negotiations and amendments to this letter agreement do not extend the
twenty-one (21) day review period.  Accordingly, the deadline to submit a signed
agreement remains the same.

 

In connection with your resignation of your employment with Watts Water
Technologies, Inc. (“Watts” or the “Company”) on April 1, 2016, the Company is
offering to provide you a separation benefit if you satisfy the eligibility
requirements described in the “Description of Separation Benefit” attached to
this letter agreement as Attachment A.  In order to receive the separation
benefits, you must sign and return this letter agreement and the Release of
Claims at Attachment B within the specified deadlines and you must not revoke
either the letter agreement or the Release of Claims at Attachment B.  Please
return the signed agreement to Debra Ogston by hand at 815 Chestnut Street,
North Andover, MA 01845, by email at debra.ogston@wattswater.com by March 1,
2016 and sign and return the Release of Claims at Attachment B no earlier than
on April 1, 2016, but no later than on April 23, 2016.  By signing and returning
this letter agreement, and not revoking your acceptance, you will be agreeing to
the terms and conditions set forth in the numbered paragraphs below, including
the release of claims set forth in Paragraph 3.  Therefore, you are advised to
consult with an attorney before signing this letter agreement, and you have been
given twenty-one (21) days to do so.  If you sign this letter agreement, you may
change your mind and revoke your agreement during the fourteen (14) day period
after you have signed it.  If you do not so revoke, this letter agreement will
become a binding agreement between you and the Company upon the expiration of
the fourteen (14) day revocation period.

 

If you choose not to sign and return this letter agreement by March 1, 2016 or
the Release of Claims at Attachment B, or if you timely revoke your acceptance
in writing, of either document, you will not receive any separation benefits
from the Company.  You will, however, receive payment on your Resignation Date
for any wages and unused vacation time accrued through the Resignation Date. 
Also, regardless of signing this letter

 

--------------------------------------------------------------------------------


 

agreement, you may elect to continue receiving group sponsored health insurance
pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq.  All premium costs
for “COBRA” shall be paid by you on a monthly basis for as long as, and to the
extent that, you remain eligible for COBRA continuation.  You should consult the
COBRA materials to be provided by the Company, and mailed to you from ADP, for
details regarding these benefits.  All other benefits, including life insurance
and long-term disability insurance, will cease upon your Resignation Date.

 

As set out in the Company’s Second Amended and Restated 2004 Stock Incentive
Plan, the unvested portion of all stock option grants will be cancelled and all
unvested shares of restricted stock will be forfeited to the Company on the
Resignation Date (as defined below).  Under the Second Amended and Restated 2004
Stock Incentive Plan, you have six (6) months from your Resignation Date to
exercise any vested portion of your option grants.  Any portion of the vested
option grants that are not exercised by this deadline will be forfeited.

 

Pursuant to the terms of the Management Stock Purchase Plan, your non-vested
restricted stock units (RSUs) will be cancelled on the Resignation Date and you
will receive a cash payment equal to the number of such non-vested RSUs
multiplied by the lesser of (a) 67% of the fair market value of the Company’s
Class A Common Stock on the date the RSUs were purchased plus simple interest
per annum on such amount at the one-year U.S. Treasury Bill rate (as published
in the Wall Street Journal) in effect on the purchase date and each anniversary
thereof, or (b) the fair market value of the Class A Common Stock on the
Resignation Date. Your vested RSUs will be converted to shares of the Company’s
Class A Common Stock and issued to you.  As a result of the American Jobs
Creation Act of 2004, the distribution of this cash payment for any unvested
RSUs and the issuance of the shares underlying your vested RSUs cannot be made
until at least six months after the Resignation Date.

 

No additional options or stock grants will be issued prior to your Resignation
Date.

 

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
within the fourteen (14) day period:

 

1.              Resignation Date: Your effective date of termination due to
resignation from the Company will be April 1, 2016 (the “Resignation Date”). As
of the Resignation Date, your salary will stop, and any entitlement you have or
might have under a Company-provided benefit plan, program, contract or practice
will terminate, except as required by federal or state law, or as otherwise
described in Attachment A.

 

(a)                                 Transition Period:  The Company provided you
with the option of choosing between immediate resignation with a separation
payment or a transition period and a subsequent separation payment.  The
transition period would take

 

2

--------------------------------------------------------------------------------


 

place between the date of this letter agreement and April 1, 2016 (the
“Transition Period”) during which you would remain on the payroll and remain
eligible to participate in the group benefit plans in which you are currently
enrolled.  You have chosen the option of a Transition Period.

 

(i)                                     It is agreed that during this Transition
Period you will complete the assignments outlined in Exhibit “A” attached to
this Agreement.  If the Company determines that you are not cooperating with the
completion of the tasks listed on Exhibit “A,” or that you are not conducting
yourself during the Transition Period in a professional manner, the Company will
immediately terminate your employment without further obligation to pay for your
salary or benefits for the balance of the Transition Period, and the Resignation
Date shall become the date of this earlier termination.  Subject to the terms of
Section 19 below, notwithstanding your early termination, you will remain
eligible for the separation payments set forth in Section 2 below.

 

(ii)                                  The Company will be flexible during the
Transition Period with respect to allowing you time to seek a new job.  You will
be expected to coordinate your schedule with your supervisor, Robert J. Pagano.

 

If the Company determines in its sole discretion that you have transitioned your
responsibilities prior to your Resignation Date, you may be requested to not
attend the workplace during the remaining period of time up to your Resignation
Date.  If this occurs, you agree that your access to Company systems and
facilities will be terminated, you will not attend the workplace, and you will
be available for consultation as needed up to your Resignation Date.

 

2.              Description of Separation Benefit: The separation benefit paid
to you if you timely sign and return this letter agreement and the Release of
Claims in Attachment B, and you do not revoke your acceptance of either
document, is described in the “Description of Separation Benefit” attached as
Attachment A (the “separation benefit”).  In connection with the separation
benefit provided to you pursuant to this letter agreement and the Release of
Claims in Attachment B, the Company shall withhold and remit to the relevant tax
authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such separation benefit
under applicable law.  You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
separation benefit set forth in Attachment A.

 

3.              Release: This section of the letter agreement is a release of
legal claims.  In this section, you are agreeing to release all legal claims
against the Company and the other releasees defined below that arise up to the
date you sign the letter agreement.  Please carefully review this section with
your attorney, or

 

3

--------------------------------------------------------------------------------


 

other trusted advisor, and do not sign this document unless you understand what
this section says.

 

(a)         In exchange for the option to extend your employment with the
Transition Period and the amounts and benefits described in Attachment A, which
are in addition to anything of value to which you are entitled to receive and
which includes any and all termination payments or indemnities you might be
entitled to by law or contract, you and your representatives, agents, estate,
heirs, successors and assigns, absolutely and unconditionally release, remiss,
discharge, indemnify and hold harmless the Company Releasees , from any and all
legally waivable claims that you have against the Company Releasees.  Other than
as permitted in Paragraph 3(d) below, this means that by signing this letter
agreement, you are agreeing not to bring a legal action against the Company
Releasees in any court, legal forum or agency anywhere in the world for any type
of waivable claim arising from conduct that occurred any time in the past and up
to and through the date you sign this document.  Company Releasees is defined to
include the Company, and/or any of its respective parents, subsidiaries or
affiliates, predecessors, successors or assigns, as well as their respective
current and/or former directors, shareholders/stockholders, officers, employees,
attorneys and/or agents, all both individually and in their official capacities.

 

(b)         This release includes, but is not limited to, any waivable claims
you have against the Company Releasees based on conduct that occurred any time
in the past and up to and through the date you sign this letter agreement that
arises from any federal, national, state or local law, regulation or
constitution dealing with either employment, employment benefits or employment
discrimination. By way of example, this release includes 1) the laws or
regulations concerning discrimination on the basis of race, color, creed,
religion, age, sex, sex harassment, sexual orientation, gender identity,
national origin, ancestry, genetic carrier status, handicap or disability,
veteran status, any military service or application for military service,
retaliation, or any other category protected under applicable law; 2) the laws
or regulations regarding unlawful, abusive or unfair dismissal, including the
Dutch Work and Security Act (Wet Werk en Zekerheid) of 2014; 3) the laws or
regulations prescribing notice periods or the manner in which notice must be
given; and 4)  the laws or regulations regarding mandatory severance, transition
allowances, and termination indemnities or payments, including payment pursuant
to the Cantonal Court Formula (Kantonrechtersformule).  This release also
includes any claim you may have against the Company Releasees for breach of
contract, whether oral or written, express or implied (including your employment
offer letter dated November 21, 2011 and Secondment Agreement of December 5,
2011); any claims alleging constructive discharge; any tort claims;  (such as
claims for wrongful discharge, tortious interference with contractual relations,
emotional distress, and defamation); any claims for

 

4

--------------------------------------------------------------------------------


 

equity or employee benefits of any other kind; or any other legally waivable
statutory and/or common law claims.

 

(c)          For avoidance of doubt, by signing this letter agreement you are
agreeing not to bring any waivable claims against the Company Releasees (other
than as permitted in Paragraph 3(d) below) under the following nonexclusive list
of discrimination and employment statutes:  Title VII of the Civil Rights Act of
1964, The Age Discrimination In Employment Act of 1967, The Americans With
Disabilities Act, The ADA Amendments Act, The Equal Pay Act, The Lilly Ledbetter
Fair Pay Act, the Family and Medical Leave Act, The Worker Adjustment and
Retraining Notification Act (“WARN”), The Rehabilitation Act of 1973, The
Genetic Information Nondiscrimination Act of 2008, The Fair Credit Reporting
Act, The Employee Retirement Income Security Act (“ERISA”), Executive Order
11246, and Executive Order 11141, Section 806 of the Corporate and Criminal
Fraud Accountability Act of 2002, The Massachusetts Fair Employment Practices
Law (M.G.L. ch. 151B), The Massachusetts Equal Rights Act, The Massachusetts
Equal Pay Act, The Massachusetts Privacy Statute, the Massachusetts Parental
Leave Act, The Massachusetts Small Necessities Leave Act, The Massachusetts
Labor and Industries Act, The Massachusetts Civil Rights Act, and all other
federal, state and local laws, all as amended and any claims under the laws of
The Netherlands including the Dutch Civil Code and Work and Security Act.  You
are also agreeing to release the Company Releasees from any and all wage and
hour related claims to the maximum extent permitted by federal and state law. 
This release of legal claims includes any wage and hour related claims arising
out of or in any way connected with your employment with the Company, including
but not limited to claims under the Fair Labor Standards Act, the Massachusetts
Payment of Wages Act (Massachusetts General Laws Chapter 149 section 148 and
150), Massachusetts Overtime regulations (Massachusetts General Laws Chapter 151
section 1A and 1B) and Meal Break regulations (Massachusetts General Laws
Chapter 149 sections 100 and 101)  and any other claims under any applicable law
for unpaid or delayed payment of wages, overtime, bonuses, commissions,
incentive payments or severance, missed or interrupted meal periods, interest,
attorneys’ fees, costs, expenses, liquidated damages, treble damages or damages
of any kind to the maximum extent permitted by law.

 

(d)         This release does not include any claim under the workers
compensation or unemployment compensation statutes or any other claim, which, as
a matter of law, cannot be released by private agreement.  Also, this letter
agreement is not intended to affect the rights and responsibilities of
government agencies such as the Equal Employment Opportunity Commission (the
“EEOC”), the National Labor Relations Board (the “NLRB”) or any federal, state
or local agency, to enforce the laws within their jurisdiction. This means that
by signing this letter agreement, you may still exercise your protected right to
file

 

5

--------------------------------------------------------------------------------


 

a charge with, or participate in an investigation or proceeding conducted by,
the EEOC, the NLRB, or any other federal, state, or local government entity.,
Notwithstanding the foregoing, you agree that if the EEOC, the NLRB, or any
other federal, state or local government entity commences an investigation or
other legal action on your behalf, you specifically waive and release your right
to recover, if any, monetary damages or other benefits or recovery arising from
the governmental action.

 

(e)          You agree that, by virtue of the Company’s promises and agreements
as set forth in this letter agreement, including without limitation, the
opportunity to extend your employment through the Transition Period, you have
received fair economic value for any and all potential claims or causes of
action you may have against the Company Releasees, and that you are not entitled
to any other damages or relief.  Accordingly, you covenant and agree that you
will not file suit seeking to recover any further damages or relief personal to
you against any Company Releasee, or seek or accept any further economic
recovery or relief personal to you against any Company Releasee, based upon any
matter or event existing as of the date of this letter agreement.  While nothing
in this letter agreement precludes you from filing any claim or charge which, as
a matter of law, cannot be waived or released by private agreement, you
nonetheless acknowledge that you have obtained maximum economic benefit by
virtue of the opportunity to extend your employment through the Transition
Period and the consideration in Section 2 for any claims, waivable or not, and
you will not seek further economic recovery in the future.

 

(f)           As a material term of this letter agreement, you attest that you
have given the Company written notice of any and all concerns you may have
regarding suspected ethical or compliance issues or violations on the part of
the Company or any of the Company Releasees.

 

4.              Waiver of Rights and Claims Under the Age Discrimination in
Employment Act of 1967:  Since you are 40 years of age or older, you are being
informed that you have or may have specific rights and/or claims under the Age
Discrimination in Employment Act of 1967 (ADEA) and you agree that:

 

(a)         in consideration for the opportunity to extend your employment
through the Transition Period and the amounts described in Attachment A to this
letter agreement, which you are not otherwise entitled to receive, you
specifically and voluntarily waive such rights and/or claims under the ADEA you
might have against the Company Releasees to the extent such rights and/or claims
arose prior to the date this letter agreement was executed;

 

(b)         you understand that rights or claims under the ADEA that may arise
after the date this letter agreement is executed are not waived by you;

 

6

--------------------------------------------------------------------------------


 

(c)          you are advised to consider the terms of this letter agreement
carefully and consult with or seek advice from an attorney of your choice or any
other person of your choosing prior to executing this letter agreement;

 

(d)         you have carefully read and fully understand all of the provisions
of this letter agreement, and you knowingly and voluntarily agree to all of the
terms set forth in this letter agreement; and

 

(e)          in entering into this letter agreement you are not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document.

 

5.              Period for Review and Consideration of Agreement:

 

(a)         You acknowledge that you were informed and understand that you have
twenty-one (21) days to review this letter agreement and consider its terms
before signing it.

 

(b)         The 21-day review period will not be affected or extended by any
revisions, whether material or immaterial, that might be made to this letter
agreement.

 

6.              Non-Disclosure and Confidential Information: Unless compelled by
law, you agree that you will keep confidential all non-public information
concerning the Company or any of the Company Releasees that you acquired during
the course of your employment with the Company and all developments and
inventions.  You further agree to comply with any obligations regarding
confidential information, non-solicitation, non-competition and inventions set
forth in any agreements previously entered into by you with the Company or its
predecessors. Such provisions and obligations shall remain in effect
notwithstanding this letter agreement and the ending of your employment.  You
acknowledge that during the course of your employment with the Company you have
acquired knowledge of, and/or had access to, trade secrets, as well as
confidential and proprietary information of the Company and of third parties
which is subject to confidentiality and other agreements by and between the
Company and those third parties (such trade secrets of the Company and such
confidential and proprietary information of third parties is herein collectively
referred to as “(“Confidential Information”).  Such Confidential Information
includes, but is not limited to: financial and pricing information; business,
research, and new product plans and strategies; patent applications and
invention disclosures; yields, designs, efficiencies, and capacities of
production methods, processes, facilities and systems at the Company and its
contractors; customer and vendor lists, key

 

7

--------------------------------------------------------------------------------


 

contacts, habits, and product and purchasing plans of customers; marketing
information, plans and strategies; existing and anticipated agreements with
customers, vendors, and other third parties; product design and related
information; information regarding Company employees, their projects, and their
salaries, benefits and other personnel information.  You agree that you will not
use or disclose to others any Confidential Information.  If you are personally
served with a lawfully issued subpoena or other compulsory legal process that
requires you to provide testimony or produce documents about Confidential
Information, you must promptly notify the Company’s General Counsel at least 10
days prior to the return date (or as soon as practicable in the event ten days
notice is not practicable) so that the Company may decide whether to seek relief
from a Court or issuing forum.  If the Court or issuing forum orders you to
testify or produce documents, you are permitted to do so but may only reveal
Confidential Information in a manner that will preserve the confidential nature
of the information.  Nothing herein is intended to or shall preclude you from
cooperating with the Securities and Exchange Commission, the Department of
Labor, the EEOC, the NLRB or any federal, state, or local government agency.

 

7.              Non-Competition and Non-Solicitation: For purposes of this
section, “Company” shall include the Company and any of its parents,
subsidiaries or affiliates.  In your employment with the Company, you have
developed or helped develop, had access to and learned significant secret,
confidential, and proprietary information relating to the business of the
Company.  In addition, you have been provided with intimate knowledge regarding
the Company’s technology, products, services, systems, methods, and operations.

 

You also acknowledge that the Company has invested substantial resources and
time to developing the technology, products, services, systems, methods, and
operations, all of which are highly valuable assets to the Company.  You agree
that the Company has spent and will continue to spend substantial effort, time,
and resources in developing and protecting its technology, products, services,
systems, methods, and operations, and relationships with its customers and
vendors.  You also agree that the Company’s competitors would obtain an unfair
advantage if you were to disclose the Company’s Confidential Information (as
defined above) to a competitor, used it on a competitor’s behalf, or if you were
able to exploit the relationships you developed in your role with the Company to
solicit business on behalf of a competitor.

 

Accordingly, you agree that:

 

(a)         You shall not, either alone or in association with others, for a
period of twelve (12) months after the termination of your employment, directly
or indirectly, on your own behalf, or as an employee, representative or agent of
a third party, by ownership or any type of interest in any business enterprise,
or by

 

8

--------------------------------------------------------------------------------


 

any other means whatsoever, become associated with or render services to a
Competitor’s Business.  A Competitor’s Business is defined as those entities
listed on Attachment C, including, but not limited to its parents, subsidiaries,
or affiliates, and any entity that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with a
business enterprise listed on Attachment C.

 

(b)         You shall not, either alone or in association with others, for a
period of twelve (12) months after termination of your employment, directly or
indirectly, call upon or solicit any Company customer, or those of its parents,
subsidiaries, or affiliates, for business that is competitive with the Company’s
business, nor shall you permit a Competitor’s Business controlled directly or
indirectly by you to do so.

 

(c)          You shall not, either alone or in association with others, for a
period of twenty-four (24) months after termination of your employment, directly
or indirectly solicit, induce or attempt to induce, any employee or independent
contractor of the Company, or those of its parents, subsidiaries, or affiliates,
to terminate his or her employment or other engagement, or hire or attempt to
hire as an employee, or engage or attempt to engage as an independent
contractor, any person who is employed or otherwise engaged by the Company, or
any of its parents, subsidiaries, or affiliates, at any time while you were
employed by the Company; provided, that this provision shall not apply to the
solicitation, hiring or other engagement of any individual whose employment or
other engagement with the Company has been terminated for a period of six
(6) months or longer nor general advertising not directed specifically at any of
the prohibited individuals.

 

You may serve on the Board of any public or private company or as a manager of
any limited partnership provided that the company or partnership is not a
Competitor’s Business.

 

You agree that these restrictions are reasonable, no greater than what is
required to protect the Company’s legitimate interests with respect to trade
secrets, confidential information and customers, and customer relationships, and
do not impair or prevent you from earning a living.

 

It is the intention of the parties to restrict your activities only to the
extent necessary for the protection of the Company’s legitimate business
interests.  To the extent that this Paragraph of this letter agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any respect or to any extent, the Paragraph shall not be rendered invalid,
but instead shall be automatically amended for such lesser term or to such
lesser extent, or in such other degree, as may grant the Company the maximum
protection and restrictions on your activities permitted by applicable law in
such

 

9

--------------------------------------------------------------------------------


 

circumstances.  The non-competition and non-solicitation obligations contained
in this letter agreement shall be extended by the length of time during which
you shall have been in breach of any of said provisions.

 

If you violate the provisions of any of the preceding sections of this
Paragraph, you shall continue to be bound by the restrictions set forth in such
section until the period equal to the period of restriction has expired without
any violation.

 

8.              Cooperation: You agree to make yourself available upon
reasonable notice from the Company or its attorneys to provide truthful
testimony as a witness through declarations, affidavits, depositions or at a
hearing or trial, and to work with the Company in preparation for such event,
and to cooperate with any other reasonable request by the Company in connection
with the investigation, defense or prosecution of any mediation, arbitration,
administrative hearing, lawsuit, or other legal proceeding to which the Company
is or may be a party, either currently pending or filed after the Resignation
Date.  If the Company so requests your cooperation in connection with any legal
matter, then the Company agrees to pay for any reasonable out-of-pocket
expenses, such as economy class airfare or lodging, that you incur in connection
with assisting the Company, provided you notify the Company in advance of what
your reasonable expenses are expected to be and receive prior written approval
from the Company for such expenses.

 

9.              Non-Disparagement: Other than as permitted in Paragraph 3(d),
you understand and agree that as a condition for payment to you of the
separation benefit, you shall not make any false, disparaging or derogatory
statements in public or private to any person, entity or media outlet regarding
the Company or the Company Releasees, or about the Company’s or the Company
Releasees’ business affairs, practices, products, services, and financial
condition.  The provisions in this Section do not prohibit you from
communicating with the Securities and Exchange Commission, the Department of
Labor, the EEOC, the NLRB, or any government agency.

 

10.       Amendment: This letter agreement shall be binding upon the parties and
may not be abandoned, supplemented, changed or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by a duly authorized representative of the parties hereto.  You may not
assign any of your rights or delegate any of your duties under this letter
agreement.  The rights and obligations of the Company will inure to the benefit
of the Company’s successors and assigns.

 

11.       Waiver of Rights: No delay or omission by the Company in exercising
any right under this letter agreement shall operate as a waiver of that or any
other right.  A waiver or consent given by the Company on any one occasion shall
be effective

 

10

--------------------------------------------------------------------------------


 

only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

 

12.       Validity: Should any provision of this letter agreement be declared or
be determined by any court of competent jurisdiction to be illegal or invalid,
the validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.

 

13.       Confidentiality: Other than as permitted in Paragraph 3(d) above, you
understand and agree that the terms and contents of this letter agreement, and
the contents of the negotiations and discussions resulting in this letter
agreement, shall be maintained as confidential by you, your agents and your
representatives and none of the above shall be disclosed except to the extent
required by federal or state law or as otherwise agreed to in writing by an
authorized agent of the Company.  The provisions in this Section do not prohibit
you from communicating with the Securities and Exchange Commission, the
Department of Labor, the EEOC, the NLRB, or any government agency.

 

14.       Nature of Agreement: You understand and agree that this letter
agreement is a separation agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company.

 

15.       Voluntary Assent: You affirm that no other promises or agreements of
any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this letter agreement, and that you fully understand the
meaning and intent of this letter agreement.  You state and represent that you
have had an opportunity to discuss fully and review the terms of this letter
agreement, including Attachments A, B, and C, with an attorney.  You further
state and represent that you have carefully read this letter agreement,
including Attachments A, B, and C, understand the contents herein, freely and
voluntarily assent to all of the terms and conditions hereof, and sign your name
of your own free act.

 

16.       Applicable Law and Consent to Jurisdiction: This letter agreement
shall be interpreted and construed by the laws of the Commonwealth of
Massachusetts, without regard to conflict of laws provisions.  You hereby
irrevocably submit to and acknowledge and recognize the jurisdiction of the
courts of the Commonwealth of Massachusetts, or if appropriate, a federal court
located in the Commonwealth of Massachusetts (which courts, for purposes of this
letter agreement, are the only courts of competent jurisdiction), over any suit,
action or other proceeding arising out of, under or in connection with this
letter agreement or the subject matter hereof.

 

17.       Relief: You acknowledge that any violation of the confidentiality,
non-compete, or non-solicitation provisions of this letter agreement at
Paragraphs 6 and 9 above

 

11

--------------------------------------------------------------------------------


 

would result in irreparable injury to the Company.  Accordingly, in addition to,
and not in lieu of, all other rights and remedies available to the Company, it
shall be automatically entitled to a temporary restraining order and a temporary
or preliminary injunction and to obtain all other available equitable remedies
including a permanent injunction in order to restrain and enjoin any breach of
the confidentiality or non-solicitation provisions in this letter agreement. 
The exercise of the Company’s right to obtain injunctive relief for any actual
or threatened damage or injury caused by you shall not prejudice its right to
seek and obtain damages, as further referenced in Paragraph 18, herein.

 

18.       Enforcement and Consequences of Breach Other than as permitted in
Paragraph 3(d) above, you agree that if you assert any claim against the Company
or any of the other Company Releasees in violation of the  release and waiver in
Paragraph 3, or if the Company incurs and/or seeks redress for any violation by
you of the letter agreement, you promise and agree to pay all costs, court
costs, fees and expenses, including actual attorney’s fees, incurred by the
Company, and/or any Company Releasees, to enforce this letter agreement and/or
recover and collect damages for any violation, whether or not litigation is
commenced.  However, nothing in this letter agreement will interfere with your
right to challenge the enforceability of this letter agreement’s release of
claims under the ADEA, and you shall not be required to tender back payments
made to you nor will you be liable for the costs and attorneys’ fees that the
Company and other Company Releasees incur in connection with a challenge by you
of the foregoing release of claims under the ADEA.

 

19.       Cessation and Repayment of Separation Benefit: By signing below, you
are acknowledging and agreeing that if you breach any of the provisions of this
letter agreement, including if you fail to comply with the confidentiality,
non-competition, and/or non-solicitation obligations owed to the Company as
referenced in Paragraphs 6 and 7 above, and/or if it is subsequently determined
that you violated the law in your former role as an employee of the Company
and/or the Company is sued or incurs the cost of resolving and/or settling a
matter as a result, the Company has the option to cease paying the balance of
any unpaid separation benefit to you.  In addition, under the foregoing
circumstances and upon demand from the Company, you will be obligated to repay
any amounts already paid to you by the Company under this letter agreement.  You
acknowledge and agree that the Company’s actions in ceasing payment will not
constitute a breach of this letter agreement, that you will remain bound by the
release and waiver provisions set out in Paragraphs 3 and 4 above and that the
Company may pursue all other available legal and equitable remedies against you,
including, but not limited to, enforcement of your confidentiality and/or
non-solicitation obligations.

 

12

--------------------------------------------------------------------------------


 

20.       Resignation From Subsidiaries:  You agree to resign as a director and
officer of Watts Water Technologies, Inc.’s direct and indirect subsidiaries as
of April 1, 2016 and to sign a letter confirming the same with a list of those
specific entities.

 

21.       Entire Agreement: This letter agreement, including Attachments A, B,
and C, contains and constitutes the entire understanding and agreement between
the parties hereto with respect to your separation benefit and the settlement of
claims against the Company, except as provided in Paragraph 6 above, and cancels
all previous oral and written negotiations, agreements, commitments and writings
in connection therewith.

 

22.       Effective Date: You may revoke this letter agreement for a period of
fourteen (14) days after signing it.  In order to revoke the letter agreement,
you must submit a written notice of revocation to Debra Ogston by hand at 815
Chestnut Street, North Andover, MA 01845, by email at
debra.ogston@wattswater.com. This written notice may be sent by email or
hand-delivery.  The written notice must be received by Debra Ogston no later
than the close of business on the seventh day from the date you signed this
letter agreement. The letter agreement will not become effective or enforceable,
and no payments will be made, until this revocation period has expired
(“Effective Date”) without being exercised.

 

If you have any questions about the matters covered in this letter agreement,
please call Debra Ogston at 978-689-6133.

 

Very truly yours,

 

Watts Water Technologies

 

By:

/s/ Robert J. Pagano, Jr.

 

 

Name:

Robert J. Pagano, Jr.

 

 

Title:

President and Chief Executive Officer

 

 

I hereby unequivocally agree to the terms and conditions set forth above and in
Attachment A, B, and C.  I have been given at least twenty-one (21) days to
consider this letter agreement (including A, B, and C), and I have chosen to
execute this on the date below.  I have been advised to consult an attorney
before signing this letter agreement.  I acknowledge that I have not relied on
any representation or statement other than those contained in this letter
agreement.  I intend that this letter agreement will become a binding agreement
between the Company and me if I do not revoke my acceptance in fourteen (14)
days.

 

/s/ Mario Sanchez

 

14/2/2016

Mario Sanchez

 

Date

 

To be returned by April 1, 2016.

 

13

--------------------------------------------------------------------------------


 

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

 

I, Mario Sanchez, acknowledge that I was informed and understand that I have
21-days within which to consider the attached letter agreement, have been
advised of my right to consult with an attorney regarding this letter agreement
and have considered carefully every provision of this letter agreement, and that
after having engaged in those actions, I prefer to and have requested that I
enter into this letter agreement prior to the expiration of the 21-day period.

 

 

Dated:

2/14/16

 

/s/ Mario Sanchez

 

 

Mario Sanchez

 

14

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

DESCRIPTION OF SEPARATION BENEFIT

 

Separation Benefit Eligibility Requirements:  You will be eligible for the
separation benefit described below, provided that: (i) you timely sign, and do
not revoke, this letter agreement; (ii) you have not terminated your employment
prior to your Resignation Date and you have not been terminated for Cause;
(iii) in the sole discretion of your management it is determined that you have
effectively transitioned your responsibilities and duties (which may include
customer meetings), cooperated with and executed the transition messaging, and
performed your duties in a professional and timely manner; and (iv) you timely
sign, and do not revoke, the Release of Claims at Attachment B.  For purposes of
this letter agreement, Cause shall mean: (a) an act by you constituting a felony
or a misdemeanor involving moral turpitude; (b) fraud or dishonesty on your part
that results in or is likely to result in economic damage to the Company;
(c) gross negligence or misconduct in the performance of your duties; or
(d) refusal to attempt in good faith to implement a reasonable directive of the
Company or failure to perform your assigned duties.

 

1.                              The Company will pay you $364,000, less all
applicable taxes and withholdings.  This total is the equivalent of 12 months of
your base salary.  In addition, to complete the transition of your
responsibilities, the company will provide you  $107,000, less all applicable
taxes and withholdings, equivalent to one-third of the value of your equity that
would have vested in August of 2016.  (Collectively the “Separation Pay”).  You
understand and agree that this Separation Pay includes any mandatory severance,
transition allowances, and termination indemnities or payments, including
payments pursuant to the Dutch Cantonal Court Formula (Kantonrechtersformule),
you might have been entitled to, if any.  In addition, the Company will pay you
$17,365.56, less all applicable taxes and withholdings (the “COBRA Pay”).  This
total is equivalent to the monthly premium you would have to pay for COBRA (29
U.S.C. § 1161 et seq.) medical coverage (based on your coverage in effect as of
your Resignation Date) times 12.  Please note that if the Company, in its sole
discretion, subsequently determines that all or some of its payment of the COBRA
premiums are discriminatory under Section 105(h) of the Internal Revenue Code,
any remaining COBRA payments shall instead be paid to you as additional
separation pay over the same period that the subsidy would have been provided. 
Provided you sign, timely return and do not revoke the letter agreement, the
Separation Pay and COBRA Pay will be paid in one lump sum in accordance with the
Company’s normal payroll practices, but in no event earlier than the fifteenth
(15th) day after your execution of this letter agreement and Attachment B.

 

2.                              The Company will provide you with Career
Transition Services through Lee Hecht Harrison’s (LHH) six month “Professional
Services Program” should you choose to participate in these outplacement
assistance services.  The use of the outplacement services will be available to
you immediately.   The cost of these outplacement services

 

15

--------------------------------------------------------------------------------


 

will be paid by the Company directly to LHH in accordance with the terms of the
Company’s agreement with LHH.

 

3.                              No additional options or stock grants will be
issued prior to your Resignation Date and you will not be eligible for any bonus
payment under the Executive Incentive Bonus Plan, or otherwise, for the 2016
fiscal year.

 

4.                              The Company will pay or reimburse reasonable
travel expenses and expenses incurred with respect to your relocation to the
United States, as well as the return of your household goods, subject to the
Company’s relocation benefits policy, provided you move within the twelve (12)
month period after the date of your execution and non-revocation of this letter
agreement.

 

5.                              As set forth in your offer letter dated
November 21, 2011, the Company will provide you with Tax Equalization through
the 2018 tax year, including paying the costs incurred by you for Tax Assistance
services through the Company’s tax advisors.

 

16

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

RELEASE OF CLAIMS

 

1.              Acknowledgments of Consideration:  You acknowledge that the
promises you are providing in the Release of Claims are a material inducement
and consideration for the Company entering into the letter agreement, to which
this Release of Claims is an attachment (the “letter agreement”).  You
acknowledge that, in connection with the letter agreement to which this Release
of Claims is attached, you are receiving substantial payments and benefits from
the Company, which benefits constitute substantial and adequate consideration
for this Release of Claims.

 

2.              Release: This section of the letter agreement is a release of
legal claims.  In this section, you are agreeing to release all legal claims
against the Company and the other releasees defined below arise up to the date
you sign this letter agreement.  Please carefully review this section with your
attorney, or other trusted advisor, and do not sign this document unless you
understand what this section says.

 

(a)         In exchange for the amounts and benefits described in Attachment A,
which are in addition to anything of value to which you are entitled to receive,
you and your representatives, agents, estate, heirs, successors and assigns,
absolutely and unconditionally release, remiss, discharge, indemnify and hold
harmless the Company Releasees, from any and all legally waivable claims that
you have against the Company Releasees.  Other than as permitted in Paragraph
2(d) below, this means that by signing this letter agreement, you are agreeing
not to bring a legal action in any court, legal forum or agency anywhere in the
world against the Company Releasees for any type of waivable claim arising from
conduct that occurred any time in the past and up to and through the date you
sign this document.  Company Releasees is defined to include the Company, Watts
Water Technologies, Inc. and/or any of their respective parents, subsidiaries or
affiliates, predecessors, successors or assigns, as well as their respective
current and/or former directors, shareholders/stockholders, officers, employees,
attorneys and/or agents, all both individually and in their official capacities.

 

(b)         This release includes, but is not limited to, any waivable claims
you have against the Company Releasees based on conduct that occurred any time
in the past and up to and through the date you sign this letter agreement that
arises from any federal, national, state or local law, regulation or
constitution dealing with either employment, employment benefits or employment
discrimination. By way of example, this release includes 1) the laws or

 

17

--------------------------------------------------------------------------------


 

regulations concerning discrimination on the basis of race, color, creed,
religion, age, sex, sex harassment, sexual orientation, gender identity,
national origin, ancestry, genetic carrier status, handicap or disability,
veteran status, any military service or application for military service,
retaliation, or any other category protected under applicable law; ; 2) the 
laws or regulations regarding unlawful, abusive or unfair dismissal, including
the Dutch Work and Security Act (Wet Werk en Zekerheid) of 2014; 3) the laws or
regulations prescribing notice periods or the manner in which notice must be
given; and 4)  the laws or regulations regarding mandatory severance, transition
allowances, and termination indemnities or payments, including payment pursuant
to the Cantonal Court Formula (Kantonrechtersformule).  This release also
includes any claim you may have for breach of contract, whether oral or written,
express or implied (including your employment offer letter dated November 21,
2011 and Secondment Agreement of December 5, 2011); any claims alleging
constructive discharge; any tort claims (such as claims for wrongful discharge,
tortious interference with contractual relations, emotional distress and
defamation); any claims for equity or employee benefits of any other kind; or
any other legally waivable statutory and/or common law claims.

 

(c)          For avoidance of doubt, by signing this letter agreement you are
agreeing not to bring any waivable claims against the Company Releasees (other
than as permitted in Paragraph 2(d) below) under the following nonexclusive list
of discrimination and employment statutes:  Title VII of the Civil Rights Act of
1964, The Age Discrimination In Employment Act of 1967, The Americans With
Disabilities Act, The ADA Amendments Act, The Equal Pay Act, The Lilly Ledbetter
Fair Pay Act, the Family and Medical Leave Act, The Worker Adjustment and
Retraining Notification Act (“WARN”), The Rehabilitation Act of 1973, The
Genetic Information Nondiscrimination Act of 2008, The Fair Credit Reporting
Act, The Employee Retirement Income Security Act (“ERISA”), Executive Order
11246, and Executive Order 11141, Section 806 of the Corporate and Criminal
Fraud Accountability Act of 2002, The Massachusetts Fair Employment Practices
Law (M.G.L. ch. 151B), The Massachusetts Equal Rights Act, The Massachusetts
Equal Pay Act, The Massachusetts Privacy Statute, the Massachusetts Parental
Leave Act, The Massachusetts Small Necessities Leave Act, The Massachusetts
Labor and Industries Act, The Massachusetts Civil Rights Act, and all other
applicable laws, all as amended and any claims under the laws of The Netherlands
including the Dutch Civil Code and Work and Security Act.  You are also agreeing
to release the Company Releasees from any and all wage and hour related
claims to the maximum extent permitted by federal and state law.  This release
of legal claims includes any wage and hour related claims  arising out of or in
any way connected with your employment with the Company, including but not
limited to  claims under the Fair Labor Standards Act, the Massachusetts Payment
of Wages Act (Massachusetts General Laws Chapter 149 section 148 and 150),
Massachusetts Overtime regulations (Massachusetts

 

18

--------------------------------------------------------------------------------


 

General Laws Chapter 151 section 1A and 1B) and Meal Break regulations
(Massachusetts General Laws Chapter 149 sections 100 and 101)  and any other
claims under any federal, state or local law for unpaid or delayed payment of
wages, overtime, bonuses, commissions, incentive payments or severance, missed
or interrupted meal periods, interest,  attorneys’ fees, costs, expenses,
liquidated damages, treble damages  or damages of any kind to the maximum extent
permitted by law.

 

(d)         This release does not include any claim under the workers
compensation or unemployment compensation statutes or any other claim, which, as
a matter of law, cannot be released by private agreement.  Also, this letter
agreement is not intended to affect the rights and responsibilities of
government agencies such as the Equal Employment Opportunity Commission (the
“EEOC”), the National Labor Relations Board (the “NLRB”), or any federal, state
or local agency, to enforce the laws within their jurisdiction. This means that
by signing this letter agreement, you may still exercise your protected right to
file a charge with, or participate in an investigation or proceeding conducted
by, the EEOC, the NLRB, or any other federal, state, or local government
entity.  Notwithstanding the foregoing, you agree that if the EEOC, the NLRB, or
any other federal, state, or local government entity commences an investigation
or other legal action on your behalf, you specifically waive and release your
right to recover, if any, monetary damages or other benefits or recovery arising
from the governmental action.

 

(a)         You agree that, by virtue of the Company’s promises and agreements
as set forth in this letter agreement, you have received fair economic value for
any and all potential claims or causes of action you may have against the
Company Releasees, and that you are not entitled to any other damages or
relief.  Accordingly, you covenant and agree that you will not file suit seeking
to recover any further damages or relief personal to you against any Company
Releasee, or seek or accept any further economic recovery or relief personal to
you against any Company Releasee, based upon any matter or event existing as of
the date of this letter agreement.  While nothing in this letter agreement
precludes you from filing any claim or charge which, as a matter of law, cannot
be waived or released by private agreement, you nonetheless acknowledge that you
have obtained maximum economic benefit by virtue of the consideration in
Section 2 for any claims, waivable or not, and you will not seek further
economic recovery in the future.

 

(b)         As a material term of this letter agreement, you attest that you
have given the Company written notice of any and all concerns you may have
regarding suspected ethical or compliance issues or violations on the part of
the Company or any of the Company Releasees.

 

19

--------------------------------------------------------------------------------


 

3.              Waiver of Rights and Claims Under the Age Discrimination in
Employment Act of 1967:  Since you are 40 years of age or older, you are being
informed that you have or may have specific rights and/or claims under the Age
Discrimination in Employment Act of 1967 (ADEA) and you agree that:

 

(a)         in consideration for the amounts described in Attachment A to the
letter agreement, which you are not otherwise entitled to receive, you
specifically and voluntarily waive such rights and/or claims under the ADEA you
might have against the Company Releasees to the extent such rights and/or claims
arose prior to the date this Release of Claims was executed;

 

(b)         you understand that rights or claims under the ADEA that may arise
after the date this Release of Claims is executed are not waived by you;

 

(c)          you are advised to consider the terms of this Release of Claims
carefully and consult with or seek advice from an attorney of your choice or any
other person of your choosing prior to executing this Release of Claims;

 

(d)         you have carefully read and fully understand all of the provisions
of this Release of Claims, and you knowingly and voluntarily agree to all of the
terms set forth in this Release of Claims; and

 

(e)          in entering into this Release of Claims you are not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document.

 

4.              Period for Review and Consideration of Release of Claims:

 

(a)         You acknowledge that you were informed and understand that you have
twenty-one (21) days to review this Release of Claims and consider its terms
before signing it.

 

(b)         The 21day review period will not be affected or extended by any
revisions, whether material or immaterial, that might be made to this Release of
Claims.

 

5.              Return of Company Property: You confirm that you have returned
to the Company in good working order (including all copies thereof) all keys,
files, records, equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones and pagers),
Company identification, Company proprietary and confidential information and any
other Company-owned property in your possession or control and have left intact
all electronic Company documents, including, but not limited to, those that you
developed or helped to develop during your employment.  You further confirm

 

20

--------------------------------------------------------------------------------


 

that you have cancelled all accounts for your benefit, if any, in the Company’s
name, including, but not limited to, credit cards, telephone charge cards,
cellular phone and/or pager accounts and computer accounts.

 

6.              Payment of Business Expenses and All Other Compensation: You
acknowledge that you have been reimbursed by the Company for all business
expenses incurred in conjunction with the performance of your employment and
that no other reimbursements are owed to you.  You further acknowledge that you
have received payment in full for all services rendered in conjunction with your
employment by the Company and that no other compensation is owed to you, other
than as provided in this letter agreement.

 

7.              Entire Release:  This Release of Claims and the letter agreement
to which it is attached constitute the entire agreement between you and the
Company with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, relating to the subject
matter.

 

I acknowledge that the execution of this Release of Claims is in further
consideration of the separation benefit set forth in the letter agreement, to
which I acknowledge I would not be entitled if I did not sign this Release of
Claims.  I hereby unequivocally agree to the terms and conditions set forth
above.  I have been given at least twenty-one (21) days to consider this Release
of Claims and I have chosen to execute this on the date below.  I have been
advised to consult an attorney before signing this Release of Claims.  I
acknowledge that I have not relied on any representation or statement other than
those contained in this Release of Claims.  I intend that this Release of Claims
will become a binding agreement between the Company and me if I do not revoke my
acceptance in seven (7) days.

 

Employee:

 

 

 

 

By:

 

 

 

Mario Sanchez

 

Date

 

 

 

 

DO NOT SIGN BEFORE RESIGNATION DATE — TO BE RETURNED TO Debra Ogston NO EARLIER
THAN April 1, 2016 BUT NO LATER THAN April 23, 2016.

 

21

--------------------------------------------------------------------------------


 

ATTACHMENT C

 

Rexnord/ Zurn

Aalberts

IMI

AO Smith

Reliance

Uponor

ACO, Germany (Drains)

Armstrong

Cla-val

Georg Fischer

Rehau

Giacomini

Caleffi

 

22

--------------------------------------------------------------------------------